DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/3/2021 under 37 CFR 1.312 has been entered.

Allowable Subject Matter
Claims 1-2, 4-11, 13-15, and 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a fermenter for liquid medium comprising a container adapted to contain the liquid medium, a partition wall positioned in the container and separating first and second volumes, and an injecting device for injecting gas into a lower part of one of the volumes to create in one of the volumes an ascending circulation of a mixture between the liquid medium and the injected gas and a descending circulation in the other volume, wherein the partition wall is equipped with at least one communication device configured to automatically switch between a first configuration allowing fluid communication from one of the volumes to the other and a second configuration blocking such communication wherein each fluid communication device is autonomous and switches from one configuration to the other without external action and regardless of the configuration adopted by any other fluid communication device of the fermenter. As discussed in the prior Office Actions, Roos (US Patent 3,539,158) provides the closest prior art. Roos discloses fluid communication devices for opening and blocking communication between first and second volumes of a fermenter wherein ascending and 
Independent claim 21 is directed to a fermenter for liquid medium comprising a container adapted to contain the liquid medium, a partition wall positioned in the container and separating first and second volumes, and an injecting device for injecting gas into a lower part of one of the volumes to create in one of the volumes an ascending circulation of a mixture between the liquid medium and the injected gas and a descending circulation in the other volume, wherein the partition wall is equipped with at least one communication device configured to automatically switch between a first configuration allowing fluid communication from one of the volumes to the other and a second configuration blocking such communication wherein each fluid communication device comprises a closing element switchable between an open position corresponding to the first configuration and a closed position corresponding to the second configuration and each closing element is mechanically placed automatically in its open position under the action of a pressure difference between the first and second volumes. As discussed in the prior Office Actions, Roos (US Patent 3,539,158) provides the closest prior art. Roos discloses fluid communication devices for opening and blocking communication between first and second volumes of a fermenter wherein ascending and descending circulation occur, respectively; however, Roos discloses that the fluid communication devices can only be switched from one configuration to another by means of external manipulation, and there is no teaching in the prior art as a whole that would enable one of ordinary skill in the art to modify the invention of Roos to arrive at the claimed automatic switching based on a pressure difference.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Examiner, Art Unit 1799